Citation Nr: 1602990	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-40 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for low back syndrome with arthritis.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from June 1979 to June 1983 and December 1990 to September 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

During the pendency of the appeal, the Veteran filed a claim for a TDIU and such claim was denied by the RO in a March 2014 rating decision.  The Veteran subsequently perfected an appeal of this issue as well.  The TDIU claim has been merged into the instant appeal.

In November 2015 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed. 

Below, the Board awards entitlement to a TDIU, but the issue of entitlement to an increased rating for service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes further that a November 2013 statement provided by the Veteran raises the issue of entitlement to service connection for diabetes mellitus type II, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over the claim, and it is therefore REFERRED to the AOJ for appropriate action.
FINDING OF FACT

Resolving all doubt in the Veteran's favor, he has been unable to maintain gainful employment at the U.S. Postal Service due to his service-connected low back disability since he medically retired on September 19, 2014; prior to such date, he was either gainfully employed or receiving benefits from the Office of Workers Compensation Program due to a workplace injury involving the low back.
 
CONCLUSION OF LAW

The criteria for a TDIU have been met since September 19, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).
	
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to a total disability rating; he asserts that he is no longer able to work due to his service-connected disabilities, primarily his low back disability.

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

Here, the Veteran is service connected for PTSD (70 percent) and a low back disability (10 percent), for a combined rating of 70 percent, effective September 11, 2010.  He therefore meets the schedular criteria for a TDIU.  
Nonetheless, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the evidence shows that the Veteran began working at the U.S. Postal Service in 1998 as a mail handler.

According to an October 2008 VA compensation examination report, the examiner felt that the Veteran was independent in all of his activities of daily living, to include his usual occupation.

The record also reflects that, in January 2011, the Veteran was involved in a workplace accident while employed at the U.S. Postal Service.  During the accident, he aggravated his low back disability, as relevant.  Also, service connection had been in effect for low back syndrome with arthritis since 1991.

In January 2011, the Social Security Administration (SSA) deemed the Veteran disabled due to a primary diagnosis of a back disorder.  However, SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).

During a December 2012 VA compensation examination, the Veteran reported having worked as a plumber, truck driver, and a mail handler since service.  He explained that although he was still on federal payroll, he has not been physically able to perform his duties as a mail handler since 2011.  

In June 2011 correspondence, a claims examiner with the U.S. Department of Labor, Office of Workers Compensation Programs (OWCP), informed VA that the Veteran received compensation from OWCP based on aggravation of certain disabilities, to include of the low back, during a workplace injury.  The claims examiner requested from VA information regarding the percentage of VA benefits the Veteran receives, noting that the Veteran was receiving compensation from both VA and the OWCP.   

The Veteran underwent a private evaluation by a Board-Certified Orthopedic Surgeon in August 2013.  The surgeon noted that the Veteran's January 2011 work-related accident and rendered diagnoses of lumbar spine disc disease and lumbar radiculopathy, as relevant.  

On a TDIU application received by VA in November 2013, the Veteran reported having last worked full-time in January 2011 , and at that time, he also became too disabled to work.  He also indicated that he had a high school education as well three years training as a plumber.

The Veteran was afforded an additional VA examination of the low back in November 2013.  The examiner determined that the Veteran's low back disability impacted his ability to work in that he should not do any heavy lifting.

Also in November 2013, the Veteran underwent a VA compensation examination to assess the severity of his service-connected PTSD and the examiner determined that the Veteran's PTSD does not render him unable to secure or maintain substantially gainful employment 

In September 2014 correspondence addressed to the Veteran, the Office of Personnel Management (OPM) indicated that "[i]n reviewing your records, we have found you to be disabled for your position as a mail handler, due to disc herniation with dis extrusion, disc bulge and shoulder impingement."

During his 2015 Board hearing, the Veteran testified that he stopped working approximately one year ago primarily due to his low back syndrome.  He also mentioned the severity of his PTSD which the Board notes is currently evaluated as 70 percent disabling.

Although the above-noted VA examiners provided opinions regarding the Veteran's employability and/or addressed any functional limitations caused by his service connected disabilities, the Board acknowledges that the determination regarding the Veteran's employability is an adjudicatory one, not a medical question.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  
	
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On review, the Board finds that a TDIU is not warranted prior to September 19, 2014.  The Board acknowledges the Veteran's statement that he was not physically able to work due from January 2011, forward, due, in large part, to his service-connected low back disability.  However, he also acknowledges that he remained on federal payroll after the January 2011 workplace accident.

The Board notes that the Federal Employees' Compensation Act (FECA) as amended (5 U.S.C. § 8101 et seq.) provides for the payment of workers' compensation benefits to civilian employees of all branches of the government of the United States.  20 C.F.R. § 10.0 (2015).  Generally, a civilian employee of the Federal Government cannot concurrently receive federal workers' compensation payments under FECA and other federal benefits based on the same disability.  5 U.S.C. § 8116.  Where a person is entitled to compensation from OWCP under FECA based upon civilian employment and is also entitled to compensation or dependency and indemnity compensation under laws administered by VA for the same disability or death, the claimant will elect which benefit he or she will receive.  38 C.F.R. § 3.708(b)(1), (b)(2); see also 5 U.S.C.A. 8116(b).  On or after September 13, 1960, an award cannot be approved for payment of compensation concurrently with compensation from the OWCP in such instances, and an election to receive benefits from either agency is final.  There is no right of reelection.  38 U.S.C. § 5  U.S.C. 8116(b); 38 C.F.R. §§ 3.958; 3.708(b)(2).  The regulation applies even if the service-connected disability is aggravated by an on-the-job injury.  See M21-1MR, Part III, Subpart v, Chapter 4, Section D, Paragraph 18(bb) ("The phrase same disability...refers to a disability...resulting from the same disease or injury, including the increase in a preexisting disability caused by an on-the-job injury for which FEC and [VA] benefits are concurrently payable.").  

The evidence from OWCP and the statements and testimony provided by the Veteran lead the Board to believe that he elected OWCP low back benefits over his VA compensation benefits for his low back.  During the 2012 VA examination, the Veteran told the medical examiner that although he was not physically able to do his job since 2011, he remained on federal payroll.  Significantly, it was not until September 19, 2014, that the OPM officially deemed him disabled on account of his low back disability.  Thus, prior to September 19, 2014, a TDIU is not warranted.

Nevertheless, the Board finds that, since September 19, 2014, the Veteran's service-connected low back disability has rendered him unable follow a substantially gainful occupation.  The Veteran spent the majority of his post-service years working at the post office (i.e., since 1998).  He has no more than a high school education, and with the exception of a few years of training as a plumber, he has not received any training beyond his prior work experience.  Indeed, the Veteran was terminated specifically because his low back disability prevented him from performing his job duties.  Resolving all doubt in his favor, the Board finds that the Veteran's service-connected low back disability at least as likely as not rendered him unable to maintain substantially gainful employment since September 19, 2014.  Accordingly, entitlement to TDIU is granted from that date forward.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).
ORDER

A TDIU is granted from September 19, 2014, forward, subject to the laws and regulations governing monetary benefits.

REMAND

Further development is necessary prior to analyzing the merits of the increased rating claim for his service-connected low back disability.  

The relevant medical evidence currently of record - VA examination reports dated in October 2008 and November 2013; a 2009 MRI report, and an August 2013 private orthopedic evaluation report, and current VA treatment notes - show conflicting evidence with regard to the severity of the Veteran's service-connected low back disability and associated disability.  While a diagnosis of lumbar radiculopathy was rendered during both the October 2008 examination and the August 2013 private evaluation, the November 2013 examination report indicates that the Veteran does not have lumbar radiculopathy.  Similarly while the 2009 MRI report and the August 2013 private orthopedic evaluation report shows a current diagnosis of disc disease of the lumbar spine, the November 2013 VA examination report indicates that the Veteran does not have disc disease.  Current VA treatment notes confirm the presence of lumbar radiculopathy.

On remand, an updated examination is needed to assess and clarify the current nature and severity of the Veteran's low back disability.  The Board notes further that, in addition to the conflicting evidence, it has been almost three years since the Veteran's low back was examined for VA compensation purposes.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, provide the Veteran with a VA examination to ascertain the current severity (orthopedic and neurologic manifestations) of his service-connected low back syndrome with arthritis.  
The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

After examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

(a).  Identify the Veteran's lumbar spine orthopedic pathology, to include arthritis, as well as any related neurologic pathology found to be present.  

(b).  Provide the range of motion of his lumbar spine in degrees and indicate whether there is objective evidence of pain on motion. 

(c).  Indicate whether his lumbar spine exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive-use. 

(d).  Specifically indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's low back. 

(e).  Determine whether any current disc of the lumbar spine disease has been productive of any incapacitating episodes, and IF SO, the frequency and duration of those episodes, categorized by year. 
***In doing so, address and reconcile the findings of lumbar spine disc disease shown on June 2009 private MRI and the August 2013 private orthopedic evaluation report.

(f).  Identify any evidence of radiculopathy or other nerve involvement due to the service-connected low back disability. 

*In doing so, address and reconcile the findings of lumbar radiculopathy shown on the October 2008 VA examination report, the August 2013 private orthopedic evaluation report, and current VA treatment notes. 

**If at all possible, differentiate his symptoms associated with his lumbar radiculopathy versus the symptoms associated with his non service-connected diabetic peripheral neuropathy. 

(g).  For any neurological pathology currently present, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  

Also comment on the presence and severity of any related bowel or bladder problems.

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion. If his reports are discounted, the examiner should provide a reason for doing so.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
 
2.  Thereafter, readjudicate the increased rating claim for low back syndrome with arthritis on appeal.  If this claim remains denied, the Veteran should be provided with an appropriate supplemental statement of the case and afforded the opportunity to respond. Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


